Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 09/10/2022 has been entered. Claims 42-61 are now pending in the application. Claims 22-41  have been canceled and new claims 42-61 have been added by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application 15881594 that claims priority to Provisional Application 62451060, filed 01/26/2017 that claims priority from Provisional Application 62451622, filed 01/27/2017.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 42-61 are objected to because of the following informalities:  Claim 42 recites the term “mm2st” in line 2. However, the lens etendue should be recited a “mm2sr”.  Appropriate correction suggested. Claims 43-61 depend on claim 42 and therefore inherit the same issue. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for modular finite conjugate zoom lens assembly with three movable groups sandwiched between two stationary groups each having multiple lenses including a doublet or a triplet, with defined placements, focal lengths and optical characteristics (see examples as depicted in Figs. 5A-11C and their detailed descriptions), but does not reasonably provide enablement for any possible zoom lens assembly comprising any two movable subgroups with doublets and additional two or three lenses, which are placed between two static groups with doublet or triplet lens, having a range of etendue capability, as currently recited in claim 42.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the scope of enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to: (A) The breadth of the claims; (B) The Nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In the instant case: (A) The breadth of the claims encompass innumerable number of possible lens assemblies with any two or more movable groups with doublets  between two static groups with doublets/triplets, with range of etendue capability, that is not defined and tied to specific parts or structure of the lens assembly; However, (B) the Nature of the invention pertains much more narrow scope of finite conjugate lens assembly with zoom core module including three movable groups between two stationary groups, with attached front (objective) lens module, and rear lens module, where each zoom, front and rear modules have multiple lens elements including particular singlets, doublets and triplets, does with defined focal lengths and other optical attributes. On the other hand, (C) the state of the prior art includes many examples similar structures of zoom microscopes and zooming lens systems, that may have similar etendue capabilities even is such capabilities are not mentioned or are not defined; Given the prior art disclosure there is (D) significant level of one of ordinary skill, due to complexity of optimizing lens modules while ensuring desired operation and using available optics simulation and design software packages. Therefore there is certain level of predictability in the art given the basic physics of light propagation and available optics simulation and design software packages; However, (F) there is minimal amount of direction provided by the inventor as to how to design optics assembly with desired etendue capability, in that there is no direction how and under what conditions is the etendue amount evaluated and/or measured for each optical module and the lens assembly as a whole. (G) There exist several working examples that include detailed optical description of numerous optical elements and components making the modules of the lens assembly, but in each case the etendue values of the zoom module or the system are simply only listed. Thus there is undue quantity of experimentation needed to make or use the invention based on the content of the disclosure (In re Wands, 858 F.2d 7331, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
	Claims 43-61 depend on claim 42 and therefore inherit the same deficiency.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42  recites the limitations regarding “modular finite conjugate zoom lens assembly”  that comprises two independently movable lens sub-groups with additional doublet or triplet lens subgroup, which are disposed between first and second static lens groups, and that 5” “exhibits an etendue of between 0.95 and 4.65 mm2sr”. However, this limitation is indefinite because it is unclear what modular interchangeable components, or  zooming component, or other lens attachments and rear adapters would or would not exhibit such etendue values and why, and under what conditions. It is therefore especially noted that notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite, In re Swinehart, 439 F.2d 210, 213 (CCPA 1971); see MPEP § 2173.05(g). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, specific optical characteristics, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  In the instant case it is unclear how and under what conditions can the modular finite conjugate zoom lens assembly with or without any additional components  exhibit the noted etendue amounts. For the purposes of examination the above functional claim limitation will be treated broadly, such that optical system or zooming lens assembly with recited elements can meet such etendue amounts given the structures providing for such optical light gathering/collecting power. It is suggested to amend the claim and provide explanations as to how the above functional limitation can be treated, in order to remove the indefiniteness issue. 
Claims 43-61 depend on claim 42 and therefore inherit the same deficiency.
Claim 43-61 recite the limitation "the lens assembly" in line 1 of those claims.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear as to what lens assembly this limitation refers to, e.g. the fine conjugate zoom lens assembly or to zoom lens assembly or to some other lens assembly? For the purposes of examination the above limitation will be treated to refer to zoom lens assembly. It is suggested to amend the claims in order to remove the indefiniteness issues. 
Claims 48-49 and 59-61 recite the limitations for lens attachments and modules. However, as best understood such attachments and modules are not part of the zoom lens assembly, but are external elements of a larger and different lens assembly or system. These limitations will be treated as optional external objects.  It is suggested to amend the claims in order to remove the indefiniteness issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 42-51, 53, 56, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wacke et al. (hereafter Wacke, of record) US 20130242407 A1.
In regard to independent claim 42, Wacke teaches (see Figs. 1-6) a modular finite conjugate zoom lens assembly (i.e. as wide range zoom system, for microscopes, Abstract, paragraphs [02, 15-28, 36-49, 50, 57-61], Figs. 1-6) and is configured to exhibit:
(a) between 0.45 and 4.65 mm2sr of etendue (i.e. as optical assembly has configuration of required recited components and lenses, see below, and given its f-number, wide angle, range of magnifications etc. see paragraphs 15-28, 36-49, 57-61], Figs. 2-4, as it is held that because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of etendue in.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.), and 
(b) a ratio of highest to lowest magnification between 5.5:1 and 16:1 (i.e. the ratio of about e.g. 11:1, see Figs. 3-4, paragraphs [38-49]), and 
(c) a magnification of at least 2x at one or more points of a zoom range (i.e. as magnification e.g. including 3x, 5.7x etc., paragraphs [37-49]) , and 
(d) wherein said zooming component (zoom system) comprises: 
(i) a first fixed lens group comprising a doublet or a triplet disposed at an object end of said zoom lens assembly (one of group LG1 or LG5 with doublet,  paragraphs [36-42], Figs. 2); 
(ii) a second fixed lens group comprising a doublet or a triplet disposed at an image end of said zoom lens assembly (other of group LG5 and LG1 with doublet, paragraphs [36-42], Figs. 2); and 
(iii) a third lens group disposed between the first and second fixed lens groups (group LG2, LG3, LG4, paragraphs [36-42], Figs. 2C); and 
(iv) wherein said third lens group (LG2, LG3, LG4) comprises: 
(A) a first lens subgroup which is independently movable comprising a doublet or a triplet (e.g. as one of LG2 and LG4, paragraphs [36-42], Figs. 2); 
(B) a second lens subgroup comprising two or three lenses (as LG2, LG3, LG4 includes second subgroup with two or three lenses in another of LG2, LG3 and LG4, paragraphs [36-42], Figs. 2); and 
(C) a third lens subgroup which is independently movable comprising a doublet (e.g. as another of LG2 and LG4, paragraphs [36-42], Figs. 2).  
Regarding claim 43, Wacke teaches (see Figs. 1-6) that second fixed lens group comprises a doublet (group LG5 or LG1 with doublet, paragraphs [36-42], Figs. 2).  
Regarding claim 44, Wacke teaches (see Figs. 1-6) that said second fixed lens group comprises a singlet (as LG1 with singlet, paragraphs [36-42], Fig. 2).
Regarding claim 45, Wacke teaches (see Figs. 1-6) that said first fixed lens group comprises a doublet (i.e. as group LG5 with doublet, paragraphs [36-42], Figs. 2).  
Regarding claim 46, Wacke teaches (see Figs. 1-6) that the first lens subgroup comprises a doublet (e.g. as either one of LG2 and LG4 with doublet, paragraphs [36-42], Figs. 2). 
Regarding claim 47, Wacke teaches (see Figs. 1-6) that the second lens subgroup comprises a doublet and a singlet , (e.g. as either LG3 or LG2 with singlet and doublet lens,  paragraphs [36-42], Figs. 2).
Regarding claim 48, Wacke teaches (see Figs. 1-6) comprising a lens attachment module disposed at an object end of said lens assembly (i.e. as zoom system has an objective on object side, paragraphs [59]).  
Regarding claim 50, Wacke teaches (see Figs. 1-6) that said first fixed lens group comprises a doublet (group LG1 with doublet,  paragraphs [36-42], Figs. 2).  
Regarding claim 51, Wacke teaches (see Figs. 1-6) that said first fixed lens group comprises a singlet (group LG1 with a singlet,  paragraphs [36-42], Figs. 2).  
Regarding claim 53, Wacke teaches (see Figs. 1-6) that said first lens subgroup comprises a doublet (as e.g. LG2 with doublet, paragraphs [36-42], Figs. 2).  
Regarding claim 56, Wacke teaches (see Figs. 1-6) that the second lens subgroup comprises a doublet (as e.g. LG3 with doublet, paragraphs [36-42], Figs. 2). 
Regarding claim 59, Wacke teaches (see Figs. 1-6) comprising a lens attachment module disposed at an object end of said lens assembly (i.e. as zoom system has an objective on object side, paragraphs [59]).  

Claims 42-53, 55-56, 59-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoegele et al. (hereafter Hoegele, of record) US 20120008195 A1.
In regard to independent claim 22,  Hoegele teaches (see Figs. 1-5) modular finite conjugate zoom lens assembly (i.e. as microscope system with zoom system, 1, 1a configured as image capture system and digital microscope system with image sensor, Abstract, paragraphs [02, 08-16, 29-32, 47-52, 86-94, 115-122, , 132-137163-166], Figs. 1-3) configured to exhibit:
(a) between 0.45 and 4.65 mm2sr of etendue (i.e. as microscope zoom system components and structure has configuration of required recited components and lenses, see below, and given its f-number, wide angle, range of magnifications etc. see paragraphs 86-94, 115-122], Figs. 1-3, as it is held that because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of etendue in.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.), and 
(b) a ratio of highest to lowest magnification between 5.5:1 and 16:1 (i.e. zoom ratio e.g. 6:1, less than 15:1 see Figs. 3-4, paragraphs [86-92, 119]), and 
(c) a magnification of at least 2x at one or more points of a zoom range (i.e. as magnification e.g. including 6x, etc., paragraphs [86-94, 115-122, 132-137], Figs. 1-3) , and 
(d) wherein said zoom lens assembly (microscope zoom system) comprises: 
(i) a first fixed lens group comprising a doublet or a triplet disposed at an object end of said zooming component (e.g. components 13-12, 25 with e.g. stationary cemented doublet 13, 25, paragraphs [116-124, 132-137], Figs. 1-3); 
(ii) a second fixed lens group comprising a doublet or a triplet disposed at an image end of said zooming component (components 26,31,32,33,34 with stationary cemented doublet 26, 31, or 34, paragraphs [116-124, 132-137], Figs. 1-3); and 
(iii) a third lens group disposed between the first and second fixed lens groups (group with doublets 11, 21, 23, 24,and 22, paragraphs [116-124, 132-137], Figs. 1-3); and 
(iv) wherein said third lens group (11, 25, 21, 23, 24,and 22) comprises: 
(A) a first subgroup which is independently movable comprising a doublet or a triplet (e.g. as cemented doublet 11, and or 21, paragraphs [116-124, 132-137], Figs. 1-3); 
(B) a second lens subgroup comprising two or three lenses (doublet e.g. 21, 23 or 24, paragraphs [116-124, 132-137], Figs. 1-3);  and 
(C) a third lens subgroup which is independently movable comprising a doublet or a triplet (e.g. as cemented doublet 22, paragraphs [116-124, 132-137], Figs. 1-3). 
Regarding claim 43, Hoegele teaches (see Figs. 1-5) that said second fixed lens group comprises a doublet (e.g. 13 or 25, paragraphs [116-124, 132-137], Figs. 1-3).  
Regarding claim 44, Hoegele teaches (see Figs. 1-5) that said second fixed lens group comprises a singlet (e.g. 33 or 32, paragraphs [116-124, 132-137], Figs. 1-3).   
Regarding claims 45, 50, Hoegele teaches (see Figs. 1-5) that said first fixed lens group comprises a doublet (e.g. 13 or 25, paragraphs [116-124, 132-137], Figs. 1-3).      
Regarding claims 46, 53, Hoegele teaches (see Figs. 1-5) that the first lens subgroup comprises a doublet (e.g. 11 or 21, paragraphs [116-124, 132-137], Figs. 1-3).     
Regarding claim 47, Hoegele teaches (see Figs. 1-5) that the second lens subgroup comprises a doublet and a singlet (e.g. as 21a with double t and singlet lenses Figs. 1c, paragraphs [116-124, 132-137], Figs. 1-3)  
Regarding claims 48, 49, 59, 60, Hoegele teaches (see Figs. 1-5) that comprising a lens attachment module disposed at an object end of said lens assembly and wherein the lens attachment module comprises a doublet (i.e. as objective 10,10a with doublet e.g. 11, 11a,  paragraphs [116-124, 132-137], Figs. 1-3). 
Regarding claim 51, Hoegele teaches (see Figs. 1-5) that said first fixed lens group comprises a singlet (e.g. 12, paragraphs [116-124, 132-137], Figs. 1-3).        
Regarding claim 52, Hoegele teaches (see Figs. 1-5) that said first fixed lens group comprises a second doublet (e.g. 25, paragraphs [116-124, 132-137], Figs. 1-3).         
 Regarding claim 55, Hoegele teaches (see Figs. 1-5) that said first lens subgroup comprises two doublets (e.g. as cemented doublet 11, and  21, paragraphs [116-124, 132-137], Figs. 1-3).
Regarding claim 56, Hoegele teaches (see Figs. 1-5) that the second lens subgroup comprises a doublet (e.g. as cemented doublet 23, 24, 22, paragraphs [116-124, 132-137], Figs. 1-3).
Regarding claim 61, Hoegele teaches (see Figs. 1-5)  further comprising a rear adapter module disposed at an image end of said lens assembly (e.g. 30 30a, paragraphs [116-124, 132-137], Figs. 1-3).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 49, 60 and 61 is rejected under 35 U.S.C. 103 as being unpatentable over Wacke et al. (hereafter Wacke) US 20130242407 A1 in view of Liao US 20090059386. 
Regarding claim 49 and 60, Wacke teaches (see Figs. 1-6) the lens attachment module assembly (i.e. as zoom system has an objective on object side, paragraphs [59]), but is silent that it comprises a doublet.  
However, Liao teaches in the same field of invention of microscope optical system (see Figs., Abstract, paragraphs [23-34]) and further teaches that the lens attachment module assembly (i.e. as objective lens group G1 on object side, paragraphs [23-34]) comprises a doublet (as G1 includes doublet with L3,L4, that is used to eliminate chromatic aberration).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the lens attachment module, objective lens including doublet according to teachings of Liao to the objective of Wacke in order to eliminate chromatic aberration because the change of chromatic aberration is very large during zooming of the microscope optical system 1 from the wide-angle end to the telephoto end (see Liao, paragraphs [23-24]). 
Regarding claim 61, Wacke further teaches (see Figs. 1-6) comprising a rear adapter module disposed at an image end of said lens assembly (i.e. as zoom system with first through fifth lens groups has a tube side or image side with tube lens, paragraphs [38, 59], claim 6).  


Response to Arguments

Applicant's arguments filed in the Remarks dated 09/10/2022 have been fully considered but they are not persuasive. No specific substantial arguments were presented by the Applicant in the above noted Remarks. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872